Name: 86/526/EEC: Council Decision of 3 November 1986 amending Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  marketing;  America;  means of agricultural production
 Date Published: 1986-11-06

 Avis juridique important|31986D052686/526/EEC: Council Decision of 3 November 1986 amending Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops Official Journal L 311 , 06/11/1986 P. 0023 - 0024*****COUNCIL DECISION of 3 November 1986 amending Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops (86/526/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Directive 86/155/EEC (2), and in particular Article 16 (1) (a) thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (3), as last amended by Commission Directive 86/320/EEC (4), and in particular Article 16 (1) (a) thereof, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (5), as last amended by Directive 86/155/EEC, and in particular Article 15 (1) (a) thereof, Having regard to the proposal from the Commission, Whereas, in its Decision 85/355/EE (6), as last amended by Commission Decision 86/316/EEC (7), the Council determined that field inspections carried out in certain third countries on seed-producing crops of certain species satisfy the conditions laid down in Directives 66/400/EEC (8), 66/401/EEC, 66/402/EEC and 69/208/EEC; Whereas it has since been established that in Argentina also there are rules on seeds control for a range of plant species which provide for official field inspections to be carried out during the period of seed production; Whereas an examiniation of the said rules and of the manner in which they are applied has shown that the prescribed field inspections for certain species satisfy the conditions laid down in Annex I to each of the abovementioned Directives; Whereas Argentina should therefore be granted equivalence in respect of certain species, HAS ADOPTED THIS DECISION: Article 1 In Part I (2) of the Annex to Decision 85/355/EEC the following item shall be inserted after the item relating to Romania: 1.2.3.4 // // // // // 1 // 2 // 3 // 4 // // // // // RA // Servicio Nacional de Semillas, Buenos Aires // - 66/401 Raphanus sativus ssp. oleifera (1) // // // // - 66/402 Zea mays // // // // - 69/208 Arachis hypogaea Glycine max (1) Helianthus annuus Sinapis alba // // // // // (1) Til olieproduktion. Fuer Zwecke der OElerzeugung. Gia tin paragogÃ ­ ladioÃ ½. For oil production. Para la producciÃ ³n de aceite. Pour la production d'huile. A scopo oleaginoso. Voor de olieproduktie. Para a produÃ §Ã £o de Ã ³leo. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 November 1986. For the Council The President A. CLARK (1) OJ No 125, 11. 7. 1966, p. 2298/66. (2) OJ No L 118, 7. 5. 1986, p. 23. (3) OJ No 125, 11. 7. 1966, p. 2309/66. (4) OJ No L 200, 23. 7. 1986, p. 38. (5) OJ No L 169, 10. 7. 1969, p. 3. (6) OJ No L 195, 26. 7. 1985, p. 1. (7) OJ No L 196, 18. 7. 1986, p. 62. (8) OJ No 125, 11. 7. 1966, p. 2290/66.